ATTACHMENT TO NOTICE OF ALLOWABILITY
Drawings
The drawings were received on 12/15/2021.  These drawings are accepted by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a multi-leaf collimator, comprising: a set of leaves installed in a cavity, each leaf of the set of leaves having a length along a first direction and being movable along the first direction, at least a portion of the set of leaves extending beyond the cavity along the first direction, wherein the set of leaves are arranged along a second direction, the second direction being perpendicular to the first direction.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein a length of a target leaf of the set of leaves is less than a length of a reference leaf of the set of leaves, when the target leaf is located in an end portion of the set of leaves along the second direction, in the manner as required by Claim 1.
 With respect to Claim 15, the prior art of record teaches many of the elements of the claimed invention, including a radiation therapy (RT) device including a multi-leaf collimator, wherein the multi-leaf collimator includes: a set of leaves installed in a cavity, each leaf of the set of leaves having a length along a first direction and being movable along the first direction, at least a portion of the set of leaves extending beyond the cavity along a first direction, wherein the set of leaves are arranged along a second direction, the second direction being perpendicular to the first direction.

Claims 2-14 and 16-20 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 09/27/2021, with respect to the drawing objections and 35 USC 112 rejections of the claims have been fully considered and are persuasive.  The drawing objections and 35 USC 112 rejections of the claims have been overcome by the amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        01/03/2022